

[a10192013mipimage1.gif][a10232013pbrsincentiv_image1.gif]




CVS Caremark Corporation
Performance-Based Restricted Stock Unit Plan


I.
Objectives and Summary

The objective of the CVS Caremark Corporation (the “Company”) Performance-Based
Restricted Stock Unit Plan (“PBRS Plan”) is to reward eligible participants for
their role in achieving the Company’s Earnings before Interest and Taxes
(“EBIT”) target and to encourage continued employment with the Company and its
subsidiaries. PBRS Awards are generally delivered as restricted stock units
(“RSUs”) and are based on actual EBIT results measured against a pre-established
target.


II.
Administration

The PBRS Plan shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors, or its designee, under
the provisions of the 2010 Incentive Compensation Plan, as amended (the “2010
ICP”). The Committee shall have full and final authority, in each case, subject
to and consistent with the provisions of the 2010 ICP and the PBRS Plan, to
construe and interpret rules and regulations for the administration of the PBRS
Plan, correct defects, supply omissions or reconcile inconsistencies therein,
and to make all other decisions and determinations as the Committee may deem
necessary or advisable for the administration of the PBRS Plan. Capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the 2010 ICP. In the event of a conflict between the 2010 ICP and the PBRS
Plan, the provisions of the 2010 ICP shall control.


III
PBRS Plan Year

The “PBRS Plan Year” commences on January 1 and ends on December 31 of each
year, unless otherwise approved by the Committee. All dates in this document
occur during the PBRS Plan Year unless otherwise stated.


IV.
Eligibility

    
A. Eligible Employees
The Chief Executive Officer (the “CEO”) or the CEO’s designee determines those
employees of the Company and its subsidiaries who are eligible to participate in
the PBRS Plan (“Eligible Employees”). In general, Eligible Employees are those
employees who are (i) officers of CVS Pharmacy, Inc. who are Vice Presidents or
above, and (ii) senior officers of other subsidiaries who have been designated
as Eligible Employees by the CEO or his or her designee. Generally, Business
Planning Committee (“BPC”) members are not eligible to participate, unless
otherwise named as an Eligible Employee by the Committee.


B. Newly-Hired Eligible Employees
A newly-hired employee satisfying the requirements set forth on Paragraph IV(A)
is an Eligible Employee and may receive a PBRS Award for the PBRS Plan Year in
which he or she is hired provided he or she is hired on or before November 1 and
remains in an Eligible Employee position through December 31 of the PBRS Plan
Year.
    
C. Status Changes


(i) Promotions. An employee who is promoted on or before November 1 of the PBRS
Plan Year to a position satisfying the requirements set forth on Paragraph IV(A)
is an Eligible Employee and may receive a PBRS Award for the year in which the
promotion occurs. The salary upon which the



--------------------------------------------------------------------------------



Eligible Employee’s PBRS Award will be based shall be the base salary as of
December 31 of the PBRS Plan Year.


(ii) Demotions:     An Eligible Employee who is demoted on or after November 1
of the PBRS Plan Year to a position not satisfying the requirements set forth on
Paragraph IV(A) will remain an Eligible Employee and may receive a PBRS Award
provided such demotion is not the result of voluntarily transfer to a lower
level position, is not related to unsatisfactory performance, and is not as a
result of a violation of a Company policy or Code of Ethics.


(iii) Terminations: PBRS Awards unvested as of a Participant’s termination of
employment shall be governed by the terms and conditions of the applicable
agreement for each PBRS Award and the PBRS Plan in effect at the time of grant
of each award.
    
D. Participants
Unless the Committee is required to make such determinations under applicable
law or the 2010 ICP, the CEO shall determine which Eligible Employees will
receive an award under the PBRS Plan (a “PBRS Award”). All such determinations,
whether by the CEO or the Committee, shall be made no later than March 15 of the
calendar year following the PBRS Plan Year. Each Eligible Employee who receives
a PBRS Award is a “Participant” and the date a PBRS Award is granted is the
“PBRS Award Date.” No Eligible Employee has any right to receive a PBRS Award,
regardless of whether such Eligible Employee is employed on the last day of the
PBRS Plan Year, and the determination of whether an Eligible Employee will be a
Participant shall be made in the sole discretion of the CEO or the Committee, as
the case may be.


V.
Plan Performance Measure

Unless otherwise approved by the Committee, EBIT is the performance metric for
the PBRS Plan. Each year, the Company will establish an EBIT Target which is
approved by the Committee prior to March 31 of the Plan Year.


A. Actual EBIT compared to Target EBIT must meet a minimum threshold as
specified in Exhibit A prior to the grant of any PBRS Award.


(i) Actual EBIT may be adjusted by the permitted financial adjustments as
approved by the Committee prior to the end of the first fiscal quarter of the
applicable PBRS Plan Year.


(ii) The Committee has the sole discretion to approve a change in the minimum
threshold that must be achieved in order for any PBRS Awards to be granted under
the PBRS Plan.


(iii) The Committee, in its sole discretion, may adjust the relationship between
the EBIT Results and the % Funding Payout as shown in the Payout Chart on
Exhibit A and determine to pay more or less than the calculation of actual EBIT
against target EBIT would produce.


B. Unless otherwise determined by the Committee, in its sole discretion, the
maximum PBRS Award that may be payable to any Participant under the PBRS Plan is
50% of base salary.
VI.
Plan Payout



A.
Target PBRS Award

The target PBRS Award for each Participant is 25% of the base salary in effect
as of the last day of the PBRS Plan Year.


B. PBRS Award Determination and Vesting
The actual amount of a PBRS Award is determined based on the achievement of the
Company’s EBIT against target, as shown on Exhibit A (“Award Payout
Percentage”).


The PBRS Award is equal to the Award Payout Percentage multiplied by the
Participant’s base salary as of the last day of the PBRS Plan Year, generally
payable in RSUs. The number of RSUs that the Participant will receive is equal
to the PBRS Award divided by the closing price of Company common stock on the
PBRS Award Date.



8

--------------------------------------------------------------------------------



C. Vesting


The RSUs issued in respect of any PBRS Award will vest in accordance with and
subject to the terms and conditions of the 2010 ICP and the applicable agreement
for each PBRS Award.


D. Termination of Employment During the PBRS Plan Year.


(i)    Death or Disability. If an Eligible Employee dies or commences a
long-term disability (as defined in the Company's LTD plan or by the Social
Security Administrator), the Eligible Employee may receive a PBRS Award for the
year in which the death or commencement of long-term disability occurs at the
same time PBRS Awards are made to other Participants. Such PBRS Award will be
pro-rated for the number of full months (a partial month will be counted as a
full month) during which the Eligible Employee was an active employee based on a
full calendar year and will (unless otherwise determined by the CEO or the
Committee) be paid in cash based on the Eligible Employee’s base salary in
effect at the time of death or commencement of long-term disability. PBRS Awards
with respect to deceased Eligible Employees shall be paid to the Eligible
Employee’s Beneficiary.


(ii)    Other Terminations.     In the sole discretion of the CEO or the
Committee (as the case may be), an Eligible Employee who terminates employment
with the Company and its subsidiaries prior to the last day of the PBRS Plan
Year or prior to the Plan payout date for any reason other than death or
long-term disability may receive a PBRS Award. Such PBRS Award may be payable in
cash at the same time PBRS Awards are made to other Participants and may be
pro-rated for the number of full months (a partial month will be counted as a
full month) during which the Eligible Employee was an active employee based on a
full calendar year.


VII. Plan Administration


A. Employment Rights
The PBRS Plan does not create any express or implied contract of employment
between the Company and an Eligible Employee. Both the Company and an Eligible
Employee (whether or not a Participant) retain the right to terminate the
employment relationship at any time and for any reason.


B. Rights are Non-Assignable
Neither a Participant nor any beneficiary nor any other person shall have any
right to assign the right to receive payments hereunder, in whole or in part,
which payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.


C. Change in Control
In the event of a Change in Control, the PBRS Plan shall remain in full force
and effect. Any modifications to or dissolution of the PBRS Plan by the
acquiring entity may only occur prospectively and will not affect entitlements,
awards or eligibility before the date of the Change in Control.


D. Plan Amendment/Modification/Termination
The Company retains the right to amend, modify, or terminate the PBRS Plan for
any reason and at any time on or before December 31 of the PBRS Plan Year, with
or without notice to Eligible Employees. No representative of the Company or its
subsidiaries has the authority to modify the terms of this PBRS Plan without
written consent of the Chief Human Resources Officer or his or her designee.


E. Withholding
The Company may provide for the withholding from any benefits payable under the
PBRS Plan all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.


F. Section 409A of the Code
The Company intends that the PBRS Plan not violate any applicable provision of,
or result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and the regulations and guidance
thereunder (collectively, “Section 409A”) and that to the extent any provisions
of the PBRS Plan do not comply with Section 409A the Company will make such
changes as it deems reasonable in order to comply with Section 409A. In all
events, the provisions of CVS Caremark Corporation’s Universal

9

--------------------------------------------------------------------------------



409A Definitions Document are hereby incorporated by reference and,
notwithstanding any other provision of the Plan or any Award to the contrary, to
the extent required to avoid a violation of the applicable rules under Section
409A by reason of Section 409A(a)(2)(B)(i) of the Code, payment of any amounts
subject to Section 409A shall be delayed until the first regular scheduled
payroll date of the Company occurring after the expiration of the six (6) month
period immediately following the date of termination of employment. For purposes
of any provision of the PBRS Plan providing for the payment of any amounts or
benefits in connection with a termination of employment, references to an
Eligible Employee’s “termination of employment” (and corollary terms) shall be
construed to refer to the Eligible Employee’s “separation from service” with the
Company as determined under Section 409A.


G. Request for Plan Interpretation
Any dispute or request for interpretation of any provision in the PBRS Plan must
be submitted to the appropriate Human Resources Business Partner by the Eligible
Employee or his or her manager in writing.


H. Compliance with Applicable Regulations
In order to be eligible to receive a PBRS Award under the PBRS Plan, a
Participant must comply with all applicable state and federal regulations and
Company policies.


I. Governing Law
The validity, construction and effect of the PBRS Plan, and any rules and
regulations under the Plan shall be determined in accordance with Delaware law,
without giving effect to principles of conflicts of laws and applicable federal
law.


J. Recoupment
Except as may be specifically provided in the PBRS Award, each PBRS Award under
the PBRS Plan shall be subject to the terms of the Company’s Recoupment Policy
as it exists from time to time, which may require the Participant to immediately
repay to the Company the value of any pre-tax economic benefit that he or she
may derive under the PBRS Plan.





























































10

--------------------------------------------------------------------------------



EXHIBIT A
PERFORMANCE-BASED RESTRICTED STOCK PAYOUT CHART
(EBIT)
PBRS Award Payout Percentage
% of EBIT Target
% of Target Payout
% of Base Salary
102.5%
200%
50%
102.2%
180%
45%
101.9%
160%
40%
101.6%
140%
35%
101.2%
120%
30%
101.0%
100%
25%
100.0%
100%
25%
99.0%
100%
25%
98.8%
90%
22.5%
98.4%
80%
20.0%
98.1%
70%
17.5%
97.8%
60%
15.0%
97.5%
50%
12.5%
97.2%
40%
10.0%
96.9%
30%
7.5%
< 96.9%
0%
0.00%









2013 PBRS

11